      Case 4:18-cv-04782 Document 32 Filed on 05/08/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                              May 08, 2020
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

MALIBU MEDIA, LLC,                            §
                                              §
        Plaintiff,                            §
VS.                                           §          CIVIL ACTION NO. 4:18-CV-04782
                                              §
JOHN DOE,                                     §
                                              §
        Defendant.                            §


                                 ORDER OF DISMISSAL

       In accordance with the Notice of Dismissal filed February 26, 2020 (Doc# 31), this case

is hereby DISMISSED without prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure.




       It is so ORDERED. 05/08/2020.


                                              ___________________________________
                                              The Honorable Alfred H. Bennett
                                              United States District Judge




1/1
